                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA
               Plaintiff,
       vs.                                        Case No. 1:07-cr-00005-TMB

    ROLLIN LEE SPENCER, et al.,
               Defendants.

              ORDER DENYING DEMAND FOR VACATION [DKT. 293]

         On November 22, 2019, Mr. Spencer filed a “Demand for Immediate

Vacation of Void Judgment Due to Facially Void Warrant” (“Demand for

Vacation”). 1 For the following reasons, the Demand for Vacation is DENIED

WITHOUT PREJUDICE.

                                  I.     BACKGROUND

         On November 30, 2007, a jury found Defendant Rollin Lee Spencer guilty of

two counts of Felon in Possession of Firearms, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2). 2 On March 5, 2008, the Court sentenced Mr. Spencer to

120 months of imprisonment and three years of supervised release. 3 On direct

appeal, the Ninth Circuit affirmed this Court’s sentence and judgment. 4


1   Docket 293 (Demand for Vacation).
2   Dockets 2 (Indictment); 95 (Minute Entry).
3   Dockets 152 (Minute Entry); 157 (Judgment).
4   Dockets 211 (9th Cir. Memorandum); 213 (9th Cir. Mandate).
          On July 8, 2016, Mr. Spencer commenced his three-year term of supervised

release. 5 However, the Court found that Mr. Spencer committed multiple violations

of his supervised release conditions and revoked supervision on June 1, 2019. 6

Mr. Spencer was sentenced to 24 months of imprisonment. 7 He then appealed the

revocation. 8 On March 19, 2018, Ninth Circuit denied Mr. Spencer’s requests for

relief on appeal and affirmed the sentence. 9

          In the Demand for Vacation, Mr. Spencer argues that his arrest warrant in

the underlying criminal case and his later arrest warrant based on the supervised

release violations were invalid. 10 Mr. Spencer alleges that the warrants “did not

contain the lawfully required impressed seal of the court.” 11 Defendant argues that

“[i]f a ‘court’ will not use the legislationally mandated seal then it is a counterfeit

being coerced on the defendant . . .” and the “[l]ack of official court seal voids the

process.” 12 Defendant further argues that “if such a process is issued without the



5   Docket 256 at 4 (Petition for Warrant).
6   Dockets 276 (Minute Entry); 279 (Judgment on Revocation).
7   Docket 279 at 2.
8   Docket 281 (Notice of Appeal).
9   Dockets 291 (Memorandum); 292 (Mandate).
10   Id. at 1.
11   Id. at 1‒2.
12   Id. at 2.

1:07-cr-00005-TMB, United States of America v. Spencer, et al.
Order Denying Demand for Vacation
Page 2 of 6
mandated court seal the process is fatally invalid and void, as in this case.” 13

Mr. Spencer concludes that, because the arrest warrants lacked official seals, the

“Court has exceeded its jurisdiction . . . causing him to be imprisoned without lawful

authority.” 14 As a result, Mr. Spencer seeks to have his criminal case “completely

and immediately vacated.” 15

                               II.          LEGAL STANDARD

           Complaints and motions filed by pro se prisoners are to be liberally

construed by the courts. 16 Under 28 U.S.C. § 2255(a), a district court may “vacate,

set aside, or correct” a sentence of a federal prisoner that was imposed in violation

of the Constitution or laws of the United States, or if the court was without

jurisdiction to impose such sentence. Here, the Court liberally construes the

Demand for Vacation as a motion to vacate under Section 2255. 17

                                     III.     DISCUSSION

A.         Arrest Warrants Issued on or about September 11, 2007

           Mr. Spencer’s claim for relief based on the allegedly improper September

2007 arrest warrant fails for two threshold reasons. First, the challenge is untimely.


13   Id. at 3.
14   Id. at 4.
15   Id.
16   United States v. Seesing, 234 F.3d 456, 462 (9th Cir. 2000).
17   See Hamilton v. United States, 67 F.3d 761, 764 (9th Cir. 1995).

1:07-cr-00005-TMB, United States of America v. Spencer, et al.
Order Denying Demand for Vacation
Page 3 of 6
Motions under Section 2255 must be filed within one year of (1) the final judgment

of conviction, (2) the date on which an impediment to making such a motion is

removed, (3) the date the Supreme Court recognizes a new, retroactive right, or

(4) the date new facts supporting the claim could have been discovered through

due diligence. 18 Here, Mr. Spencer’s sentence and judgment were issued in March

2008. 19 The present Demand for Vacation was filed over ten years later.

Mr. Spencer does not claim that he was prevented from filing, or that he is relying

on a newly recognized right, or that the basis for the claim could not have been

discovered through due diligence at an earlier time. Therefore, the claim against

the September 2007 arrest warrant is patently untimely and must be dismissed.

         Second, despite the statute of limitations, the Demand for Vacation is an

unauthorized second or successive Section 2255 motion. “A second or successive

motion must be certified as provided in section 2244 by a panel of the appropriate

court of appeals . . . .” 20 Mr. Spencer previously filed a petition for writ of habeas

corpus attacking his underlying conviction, 21 which the Court summarily dismissed

with prejudice. 22 Mr. Spencer does not allege and the record does not show that


18   28 U.S.C. § 2255(f).
19   Dockets 152, 157.
20   28 U.S.C. § 2255(h).
21   Docket 237 (Petition).
22   Docket 239 (Order).

1:07-cr-00005-TMB, United States of America v. Spencer, et al.
Order Denying Demand for Vacation
Page 4 of 6
he has obtained the Ninth Circuit’s authorization to file another challenge under

Section 2255. Therefore, the claim against the September 2007 arrest warrant is

an unauthorized second or successive attack and must be dismissed.

         Accordingly, because the claim against the September 2007 arrest warrant

is both time-barred and second or successive, the Demand for Vacation as to that

warrant is DENIED WITHOUT PREJUDICE. In the event Mr. Spencer wishes to

pursue this claim and the Ninth Circuit authorizes a second or successive motion,

Mr. Spencer is advised that his motion must comply with the rules regarding the

form of a Section 2255 motion, as discussed below.

B.       Arrest Warrant Issued on or about February 17, 2017

         Mr. Spencer’s challenge of the February 2017 warrant must be dismissed

for failure to follow the Rules Governing Section 2255 Proceedings and the Local

Rules. Rule 2(c) of the Rules Governing Section 2255 Proceedings requires that

a “motion must substantially follow either the form appended these rules or a form

prescribed by a local district-court rule.” Further, Rule 2(d) clarifies that if a party

seeks relief from more than one judgment, the party “must file a separate motion

covering each judgment.” 23 The District of Alaska Local Habeas Corpus Rules

requires that a motion under Section 2255 “be in the form provided by the clerk of




23   Rule 2(d), Rules Governing Section 2255 Proceedings.

1:07-cr-00005-TMB, United States of America v. Spencer, et al.
Order Denying Demand for Vacation
Page 5 of 6
the court.” 24 Here, Mr. Spencer’s Demand for Vacation does not substantially

follow the District of Alaska’s form for a motion to vacate under Section 2255.

Therefore, the Demand for Vacation as to the February 2017 arrest warrant is

DENIED WITHOUT PREJUDICE.

                                  IV.    CONCLUSION

IT IS HEREBY ORDERED:

         1.     The Demand for Vacation at docket 293 is DENIED WITHOUT

PREJUDICE.

         2.     The Clerk of Court is directed to provide Mr. Spencer with the proper

form to file a motion under Section 2255, as required by the Local Habeas Corpus

Rules. 25 If Mr. Spencer wishes to proceed on his claim against the February 2017

arrest warrant, he must complete and return the attached form within thirty (30)

days of the date of this Order. 26 Mr. Spencer is further advised that a deficient

or incomplete motion may be summarily dismissed. 27

         Dated at Anchorage, Alaska this 12th day of December, 2019.

                                                  /s/ Timothy M. Burgess_
                                                  TIMOTHY M. BURGESS
                                                  United States District Judge

24   D.Ak. HCR. 2.1(a)(2).
25   D.Ak. HCR. 2.1(a)(2)
26   D.Ak. HCR. 2.1(c)(1).
27   D.Ak. HCR. 2.1(c)(2).

1:07-cr-00005-TMB, United States of America v. Spencer, et al.
Order Denying Demand for Vacation
Page 6 of 6
